The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 11/15/2021 amendment(s) /response(s) in the Application 16/852,721 by Zhang et al. for “METHOD AND APPARATUS FOR ADJUSTING WAKE-UP PERIOD OF TERMINAL, STORAGE MEDIUM AND ELECTRONIC DEVICE”, filed on 04/20/2020. The amendment/response has been entered.

Response to Amendment
Per the 11/15/2021 Amendment:  
Claims 1, 4, 5, 10, 13, 14 and 15 are amended. 
Claims 2-3 and 11-12 are cancelled.
Claims 1, 4-10, 13-19 are pending.

In view of the 11/15/2021 claim amendments, i.e., “wherein the information received by the terminal in the monitoring state comprises at least one of: gateway response information transmitted by a gateway in response to the heartbeat information broadcast by the terminal, and heartbeat information broadcast by other terminals, and wherein before the step of adjusting a current first wake-up period of the terminal to a second wake-up period when the monitoring state ends according to information received by the terminal in the monitoring state, the method further comprises: detecting whether the terminal receives the gateway response information in the monitoring slate; when the terminal receives the gateway response information, determining an adjustment parameter t to be -rand(0~ T1/2) if the terminal is an first state, and determining the adjustment parameter to be 0 if the terminal is in an second state, wherein rand() is a random function for generating a random number, T1 being a first time reference; when the terminal does not receive the gateway response information, determining the adjustment parameter t to be 0 if the terminal is in the first state, and determining the adjustment parameter t to be -rand(0~T2/2) if the terminal is in the second state, T2 being a second time reference; and determining the second wake-up period according to the first wake-up period and the adjustment parameter.” (as recited in claim 1 and similarly recited in claim 10) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 4-10, 13-19 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 11/15/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the information received by the terminal in the monitoring state comprises at least one of: gateway response information transmitted by a gateway in response to the heartbeat information broadcast by the terminal, and heartbeat information broadcast by other terminals, and wherein before the step of adjusting a current first wake-up period of the terminal to a second wake-up period when the monitoring state ends according to information received by the terminal in the monitoring state, the method further comprises: detecting whether the terminal receives the gateway response information in the monitoring slate; when the terminal receives the gateway response information, determining an adjustment parameter t to be -rand(0~ T1/2) if the terminal is an first state, and determining the adjustment parameter to be 0 if the terminal is in an second state, wherein rand() is a random function for generating a random number, T1 being a first time reference; when the terminal does not receive the gateway response information, determining the adjustment parameter t to be 0 if the terminal is in the first state, and determining the adjustment parameter t to be -rand(0~T2/2) if the terminal is in the second state, T2 being a second time reference; and determining the second wake-up period according to the first wake-up period and the adjustment parameter.” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

With respect the independent claims, PRATHIPATI et al. (US20160320824A1) teaches A method for adjusting a wake-up period of a terminal, the method comprising: (PRATHIPATI, Fig. 6, paragraph 110, teach adjusting a wake up time (i.e. wake-up period) for a constrained device 104 (i.e. terminal).) 
broadcasting, by the terminal, heartbeat information and remaining in a monitoring state for a first predetermined time; (PRATHIPATI, Fig. 6, steps 602, 604, paragraphs 111-112, teach broadcasting a message (i.e. broadcasting heartbeat information) and remaining in a monitoring state until receiving a response (i.e. for a first predetermined time).)
and adjusting, by the terminal, a current first wake-up period of the terminal to a second wake-up period when the monitoring state ends according to information received by the terminal in the monitoring state. (PRATHIPATI, Fig. 6, steps 610, 612, 614, paragraphs 115-119, teach adjusting, by the constrained device 104, when to enter into a sleep mode (i.e. adjusting a current first wake-up period to a second wake-up period) after entering into a notification mode (i.e. when the monitoring state ends) according to the acknowledgement message (i.e. according to information received by the terminal in the monitoring state).)

Moner Poy et al. (US20200077336A1) is directed to a server that is configured to send a heartbeat of a plurality of heartbeats to the wireless device upon expiration of a respective heartbeat interval of a plurality of heartbeat intervals (Abstract). More particularly, paragraph 12 and claim 8, teach broadcasting of heartbeat information between a wireless device and a gateway to configure an awake state.

Hakola et al. (US20210051590A1) is directed to transitioning, by a device, from a sleep state to a monitoring state, processing, during the monitoring state, a wakeup signal, determining an adaptation based on the wakeup signal, transitioning to an active state after processing the wakeup signal, and extending the active state based on the determined adaptation. More particularly, Fig. 4, paragraphs 47-52, teach receiving a wakeup signal (step 404) and extending an active state (step 410).

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein the information received by the terminal in the monitoring state comprises at least one of: gateway response information transmitted by a gateway in response to the heartbeat information broadcast by the terminal, and heartbeat information broadcast by other terminals, and wherein before the step of adjusting a current first wake-up period of the terminal to a second wake-up period when the monitoring state ends according to information received by the terminal in the monitoring state, the method further comprises: detecting whether the terminal receives the gateway response information in the monitoring slate; when the terminal receives the gateway response information, determining an adjustment parameter t to be -rand(0~ T1/2) if the terminal is an first state, and determining the adjustment parameter to be 0 if the terminal is in an second state, wherein rand() is a random function for generating a random number, T1 being a first time reference; when the terminal does not receive the gateway response information, determining the adjustment parameter t to be 0 if the terminal is in the first state, and determining the adjustment parameter t to be -rand(0~T2/2) if the terminal is in the second state, T2 being a second time reference; and determining the second wake-up period according to the first wake-up period and the adjustment parameter.” (in combination with the other limitation, as recited in claim 1 and similarly recited in claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412